Exhibit 10.2.18

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Restricted Stock Award Agreement

No. of Shares: 174,000

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated February 4, 2013
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and Stephen S. Crawford (“you”),
is made pursuant and subject to the provisions of the Company’s 2004 Stock
Incentive Plan, as amended and restated (the “Plan”), and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless otherwise defined herein.

WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of shares of common stock of Capital One, $.01 par
value per share (“Common Stock”), the vesting of which is subject to continued
employment or other conditions;

W I T N E S S E T H :

1. Grant of Restricted Stock. Capital One hereby grants to you 174,000 shares of
Common Stock (the “Restricted Stock”). The Restricted Stock shall vest and
become freely transferable only in accordance with the provisions of this
Agreement and of the Plan.

2. Non-Transferability. Subject to the provisions of Sections 3 and 15 hereof,
the rights represented by the Restricted Stock shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such shares or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock.

3. Lapse of Restrictions.

(a) Vesting. Except as provided in Sections 3(b), 3(c), 3(d) and 14 below and to
the extent not previously vested as provided herein, the Restricted Stock shall
vest and all restrictions other than the restrictions contained in Section 15
shall lapse in full according to the following schedule:

One-fifth of the Restricted Stock on February 4, 2014

One-fifth of the Restricted Stock on February 4, 2015

One-fifth of the Restricted Stock on February 4, 2016

One-fifth of the Restricted Stock on February 4, 2017

One-fifth of the Restricted Stock on February 4, 2018

Each of the immediately above dates shall be a “Scheduled Vesting Date.”

(b) Effect of Termination of Employment.

(i) Except as provided in Section 3(b)(ii), 3(b)(iii), 3(b)(iv) and 3(d), upon
your termination of employment with Capital One for any reason, all shares of
Restricted Stock shall immediately be forfeited (to the extent not previously
vested or forfeited as provided herein).



--------------------------------------------------------------------------------

(ii) Upon your termination of employment with Capital One as a result of your
death or Disability, all of the shares of the Restricted Stock shall immediately
vest and become transferable and all restrictions thereon shall lapse upon such
termination of employment (to the extent not previously vested or forfeited as
provided herein).

(iii) Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock shall continue to vest on the Scheduled Vesting
Dates (to the extent not previously vested or forfeited as provided herein) and
remain subject to reduction pursuant to Section 14.

(iv) Upon your termination of employment by Capital One not for Cause, the
Restricted Stock shall continue to vest on the Scheduled Vesting Dates (to the
extent not previously vested or forfeited as provided herein) and remain subject
to reduction pursuant to Section 14; provided that you comply with all terms of
the Non-Competition Agreement between you and Capital One (the “Non-Competition
Agreement”). For the avoidance of doubt, if you do not comply with all terms of
your Non-Competition Agreement following your termination of employment by
Capital One not for Cause, then all shares of Restricted Stock shall immediately
be forfeited (to the extent not previously vested or forfeited as provided
herein).

For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Capital One Board of Directors (the
“Board”), the Committee, or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board, the Committee or the
Chief Executive Officer of the Company believes that you have not substantially
performed your duties, or the willful engaging by you in illegal conduct or
gross misconduct that in either case is materially and demonstrably injurious to
the Company.

For purposes of this Section 3, no act, or failure to act, on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”), (B) the instructions of the Chief Executive Officer of
the Company (unless you are the Chief Executive Officer at the time of any such
instruction) or (C) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section 3, and
specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

(c) Vesting Schedule Upon Eligibility for Retirement.

(i) Unless otherwise determined by the Committee or the independent members of
the Board, as applicable, and to the extent permitted or required by law, the
Restricted Stock shall become transferable upon you becoming eligible for
Retirement, only and to the extent sufficient, if sold at Fair Market Value, on
the date of such eligibility, to provide for the payment of any tax liability
caused as a consequence of such eligibility condition in accordance with
applicable tax laws. It is understood that the remaining portion of the
Restricted Stock shall continue to vest on the Scheduled Vesting Dates as
provided herein.

(ii) Notwithstanding any other provision of this Agreement to the contrary,
Capital One will instruct the Plan administrator to withhold and transfer to
Capital One the Restricted Stock that becomes transferable pursuant to the
immediately foregoing paragraph in satisfaction of your tax withholding
liability, unless you notify Capital One of your intention to satisfy such tax
withholding obligations in another permissible manner not less than 60 days
prior to such eligibility date. Capital One reserves the right to change this
instruction at any time.

(d) Effect of Change of Control. If a Change of Control of Capital One occurs,
then all of the shares of the Restricted Stock shall vest and become
transferable and all restrictions thereon shall lapse immediately upon the
occurrence of such Change of Control (to the extent not previously vested or
forfeited as provided herein).

4. Prohibition of Tax Election. You shall not attempt or purport to elect under
Section 83(b) of the Internal Revenue Code with respect to the Restricted Stock
to pay income tax within 30 days of the Date of Grant, and any such attempted or
purported election shall result in the immediate forfeiture and cancellation of
all of the Restricted Stock granted to you under this Agreement.

5. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.

6. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

(a) Capital One’s designated agent will automatically withhold the number of
shares having a Fair Market Value equal to the amount required to be withheld
and deliver the proceeds thereof to Capital One, unless you otherwise instruct
Capital One or its designated agent as provided in (b) or (c) below;

(b) by making a timely election to send cash or check payment; or

(c) by such other methods as Capital One may make available from time to time.

7. Dividends. With respect to the Restricted Stock, dividends shall be paid to
you in cash as soon as is practicable after dividends are paid to the Company’s
other stockholders.

8. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware.



--------------------------------------------------------------------------------

9. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

10. Bound by Plan. In consideration of the grant of the Restricted Stock, you
agree that you will comply with such conditions as the Committee may impose on
the Restricted Stock and be bound by the terms of the Plan.

11. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.

12. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and Capital One and its successors and assigns.

13. Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock to the extent required under Section 304 of the Sarbanes-Oxley
Act of 2002 or as otherwise required by law.

14. Clawback. All unvested shares of the Restricted Stock granted hereunder
shall be subject to forfeiture in the event that the Committee in its sole
discretion determines that (i) there has been misconduct resulting in either a
violation of law or of Capital One policy or procedures, including but not
limited to Capital One’s Code of Business Conduct and Ethics, that in either
case causes significant financial or reputational harm to Capital One and
(ii) either you committed the misconduct or failed in your responsibility to
manage or monitor the applicable conduct or risks. In the event that the
Committee makes a determination as provided in the preceding sentence, all or
any portion of shares of Restricted Stock that have not yet vested under this
Agreement as of the date of such determination shall be forfeited in an amount
as determined by the Committee in its sole discretion.

15. Mandatory Holding Requirement. You agree that with respect to the Shares
(not including any shares sold or retained by the Company to fund the payment of
any tax withholding obligation, brokerage commission or fees payable in
connection with the Restricted Stock) you may not transfer, sell, pledge,
hypothecate or otherwise dispose of such Shares until February 4, 2018; provided
that the requirements set forth in this Section 15 shall immediately lapse and
be of no further force and effect upon your death, Disability or a Change of
Control.

16. Miscellaneous.

(a) Your obligations under this Agreement shall survive any termination of your
employment with the Company for any reason.

(b) You acknowledge that any of the Company’s rights or remedies under this
Agreement shall be cumulative and in addition to whatever other remedies the
Company may have under law or equity.

(c) You agree that any recovery by the Company under this Agreement will be a
recovery of shares of the Restricted Stock to which you were not entitled under
this Agreement and is not to be construed in any manner as a penalty.

(d) The Company may, to the maximum extent permitted by applicable law, retain
for itself funds or securities otherwise payable to you pursuant to this
Agreement to satisfy any obligation or debt that you owe the Company, including
any obligations hereunder. The Company may not retain such funds or securities
until such time as they would otherwise be distributable to you in accordance
with this Agreement.

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document



--------------------------------------------------------------------------------

and the Plan. You should carefully read the Plan disclosure document and the
Plan. By accepting the benefits of this Agreement you acknowledge receipt of the
Plan and the Plan disclosure document and agree to be bound by the terms of this
Agreement and the Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION By:   /s/ Jory Berson Jory Berson Chief Human
Resources Officer